Citation Nr: 1232308	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-37 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from September 28, 2009 to February 8, 2010, in excess of 30 percent from February 9, 2010 to October 11, 2011, and in excess of 70 percent from October 12, 2011 to February 14, 2012, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD)  

2.  Entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder, to include PTSD, from February 15, 2012.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to January 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which in pertinent part, awarded service connection for PTSD and assigned a noncompensable evaluation, effective February 26, 2008.  

In June 2010, the Veteran was scheduled to testify at a Videoconference hearing before the undersigned.  However, his representative informed the undersigned that the Veteran did not wish to testify.  Instead, the representative made an oral presentation that addressed the claim for an increased initial rating for PTSD.  A transcript of this presentation is of record.

In March 2011, the Board granted an initial compensable evaluation of 10 percent for PTSD for the period dating prior to September 28, 2009, and remanded the issue of entitlement to an initial evaluation in excess of 10 percent for PTSD dating from September 29, 2009, for additional development.  The requested development was completed and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate consideration.  

In April 2012, the VA increased the rating for PTSD from 10 percent to 30 percent effective February 9, 2010, and to 70 percent effective October 12, 2011.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file contains additional relevant VA treatment records pertaining to the claims.

The Veteran also perfected an appeal regarding entitlement to service connection for tinnitus and a low back disability.  In April 2012, the AMC granted service connection for those disabilities, which is considered a full grant of the benefits sought regarding those claims.  Thus, those issues are not for consideration by the Board.

Although the claim was originally characterized as entitlement to an increased initial rating for PTSD, the Veteran has also been diagnosed with an anxiety disorder and major depressive disorder secondary to PTSD.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claim for an initial rating in excess of 70 percent for PTSD since February 15, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim for increased initial ratings for an acquired psychiatric disorder, to include PTSD, prior to February 15, 2012, has been accomplished.

2.  From September 28, 2009 to February 8, 2010, the Veteran's psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and resolving any doubt in the Veteran's favor, his symptoms were controlled by continuous medication.  

3.  From February 9, 2010 to October 11, 2011, the Veteran's psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  From October 12, 2011 to February 14, 2011, the Veteran's psychiatric symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
CONCLUSIONS OF LAW

1.  From September 28, 2009 to February 8, 2010, the criteria for an initial disability rating in excess of 10 percent for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2011).   

2.  From February 9, 2010 to October 11, 2011, the criteria for an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2011).   

3.  From October 12, 2011 to February 14, 2012, the criteria for an initial disability rating in excess of 70 percent for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim for increased initial ratings for an acquired psychiatric disorder, to include PTSD, prior to February 15, 2012, and as warranted by law, affording VA examinations.  The Veteran was afforded VA psychiatric examinations in October 2011 and February 2012.  Those VA examinations are adequate to allow proper adjudication of entitlement to initial ratings in excess of those previously assigned from September 28, 2009 to February 14, 2012.  The examiners reviewed the claims file prior to the respective examination, conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full documented and reported history of the disability on appeal.  The Veteran was also provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim for initial ratings in excess of those previously assigned from September 28, 2009 to February 14, 2012, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating Claims-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an increased initial ratings for an acquired psychiatric disorder, to include PTSD, from September 28, 2009.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 10 percent disabling from September 28, 2009 to February 8, 2010, 30 percent disabling from February 9, 2010 to October 11, 2011, and 70 percent disabling from October 12, 2011 to February 14, 2012.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous use of medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.   Id.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

Analysis

Entitlement to an initial rating in excess of 10 percent from September 28, 2009 to February 8, 2010

VA treatment records during this time show that the Veteran reported feeling easily overwhelmed with daily stresses of juggling graduate school, parenthood, and fulltime work at the Veterans Benefits Administration (VBA).  He reported trouble with combat-related triggers including reading other veteran's accounts of war injuries/stress.  He reportedly felt awkward about seeking counseling or medication for his psychiatric problems but felt that his symptoms were interfering with his overall functioning.  He voiced concern about participating in group treatment due to concern about contact with veterans that he served in his job capacity.  He also stated that it was difficult for him to seek mental health treatment and assistance at VA, which was also his employer.  

During this time, the following complaints pertaining to PTSD and depressive disorder were noted: forgetfulness; hypervigilance; occasional fleeting passive suicidal thoughts once a month without any active intent or plan; occasional intrusive thoughts of wartime experiences; occasional encountering of triggers; extreme discomfort in crowds with some avoidance due to increased anxiety (though no discrete panic attacks); difficulty sleeping due to frequent awakenings once or twice per night and early awakenings; sometimes feeling on guard with difficulty relaxing; increased irritability and anger that reportedly had caused him to throw objects and pound his fists and caused worry that he will say something that he did not mean; impaired concentration that made it difficult to function and concentrate on work and school work; and psychomotor retardation.  It was noted that such symptoms occurred in the context of multiple psychosocial stressors (school/work/family), though, to his credit, the Veteran had been able to maintain full time employment and complete classes towards his masters' degree.  

The Veteran consistently denied symptoms of mania, psychosis, obsessions, compulsions, substance abuse, assaultive ideation, delusions, ruminations, feelings of hopelessness/helplessness, and physical altercations.  

Socially, the Veteran was married to his wife of a number of years with whom he had one son.  He consistently reported that he felt supported by family and that he had good relations with his wife and son.  He later stated that his wife had been learning to "deal" with his anger.  He was finishing his masters' degree in public administration and he carried a 3.7 GPA while working full-time processing claims as a rater at a VARO.  He hoped to obtain his doctorate to become a teacher.  

Mental status examinations consistently showed that the Veteran was casually dressed and well groomed with a cooperative manner.  He was alert without psychomotor restlessness and orientation was intact in all spheres.  His speech was spontaneous and of normal rate.  His memory was not formally tested but described as intact to history.  Attention and concentration were good.  The Veteran described his mood as being pretty irritable sometimes.  His affect was constricted.  His thought content contained no abnormalities and his thought processes were linear and organized.  There was no evidence of audio or visual hallucinations and insight and judgment generally were described as being intact.   

In September 2009, the Veteran reported an increase in anxiety around strangers and increased irritability that he described as an inability to handle normal stressors.  He sometimes found it difficult to read/hear about other veteran's experiences in the course of his work, but he found it to be important.  He reported leisure activities such as going to the movies and going out to dinner.  The Veteran seemed slightly withdrawn but pleasant and there was no psychomotor retardation or agitation.  His thought content included inadequacy and worthlessness.  The psychologist diagnosed anxiety disorder (subthreshold PTSD) and depressive disorder with moderate psychological stressors.  It was noted that the Veteran was highly functioning with a wife and young child while working full-time and attending graduate school.  While family, work, and school were good support systems for the Veteran, the demand placed on him may be exacerbating his increased anxiety and depressed mood.  .  

In October 2009, psychiatric assessments showed that the Veteran's anxiety symptoms were moderate-to-severe in degree and his depression symptoms were severe in degree.  He as assessed with a GAF score of 70.  He was subsequently started on antidepressant medication and there was consideration of the addition of a sleep agent if sleep problems persisted.  The Veteran later reported feeling slightly less depressed but he continued to report distinct anxiety in crowds and when reading PTSD accounts while processing claims for VA.  He also continued to report significant sleep disturbance with awakening due to worries about school, work, and other concerns.  His mood was anxious and depressed and his affect was mood congruent.  There was no evidence of suicidal/homicidal ideation.  Diagnosis was anxiety disorder with significant features of PTSD and depressive disorder.  He was assessed with a GAF score of 60.  

In December 2009, the Veteran reported considerable difficulty with anger and irritability, sleep disturbance, and intrusive thoughts/memories of his deployment.  He was working a new job at VA involving more outreach and less direct contact reading veteran's PTSD accounts, but he still easily triggered by unwanted and distressing memories.  He felt guilt over having PTSD reactions over events that he felt were not as bad as what he heard from other Veterans.  He endorsed avoidance of military-related triggers which brought on anxiety, rapid heart beat, and chest tightness.  He felt badly about easily flying off of the handle with his son at home.  He endorsed symptoms of depression, sadness, and loss of interest in previously enjoyed activities.  His stressors included working full-time and taking a full load of graduate classes, which he felt like he was not managing well.  He admitted to sporadic suicidal ideation without active plan or intent but sometimes thought of driving his car off of the road or not taking are of his health because he did not care if he was around at times.  He cited his son and wife as protective factors and reiterated that he had no intent of engaging in self harm.  His mood was anxious and depressed and his affect was mood congruent.  The psychologist diagnosed PTSD with secondary depressive disorder and assessed with a GAF score of 62.  

Subsequently in December 2009, the Veteran reported difficulty with authority since returning from his deployment and feelings of guilt over things that he did during deployment.  He was very guarded about providing details of his experiences.  He reiterated difficulty reading trauma accounts at work, which caused him to feel emotionally drained, anxious, and numb all at once.  He was looking forward to the upcoming holidays with his family.  He later reported feeling "a little better" since starting counseling.  He reported some hesitation to engage in counseling due to fear of negative repercussions related to his security clearance but felt that by addressing his symptoms he could improve his overall functioning and quality of life.  He reported panic attacks related to fearing for his son's safety.  

In January 2010, the Veteran felt usually on guard and emotionally numb which was affecting his relationship with his wife and son.  His dealing with VA claims at work triggered symptoms of PTSD and he sometimes cried while reviewing claims files.  He felt that his irritability and anger were sometimes out of his control and he worried about saying something he did not mean when he was angry.  He felt that his concentration was impaired which made it difficulty to function at work and school.  He again admitted to recent occasional fleeting passive suicidal ideation once a month without any active intent or plan.  His family was a protective factor and he stated that "I do not really want to die."  He reported past episodic thoughts of running his car into a barrier in 2003 or 2004 but never attempted it.  He reported low energy, disturbed sleep, and excessive guilt.  He felt support by his family.  He did not enjoy a whole lot and stated that there are things that he did not feel comfortable talking about and that he would rather forget.  He stated that previous PTSD evaluations triggered his symptoms and caused him to be upset for a couple days afterwards.  He found use of antidepressant medication very helpful had not taken it for 5 or 6 weeks.  He appeared visibly anxious and his affect was appropriate, mood congruent, mostly restricted to anxiety.  His thought content was absent of current suicidal/homicidal ideation or thoughts of violence.  Recent and remote memory appeared intact and his attention span was good.  Insight was fair.  The psychologist diagnosed PTSD, major depressive disorder, and assessed a GAF score of 56.  

Subsequently in January 2010, the Veteran reported that he was feeling somewhat better over the last month which he attributed to disclosing to his wife some feelings and reasons why he was irritable and quick to snap.  He was emotionally distressed by reading certain PTSD claims at work and hypervigilance in his daily life.  He was assessed with a GAF score of 62.  Upon undergoing a medication review the following day, despite the fact that the Veteran indicated that there had been no significant change in symptoms and that he felt a bit improved overall since starting mental health treatment, his insight was described as poor without explanation.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from September 28, 2009 to February 8, 2010, the Veteran's psychiatric symptomatology is appropriately evaluated as 10 percent disabling, and it does not more nearly approximate the rating criteria in excess of a 10 percent disability rating at any time.  During this period, the Veteran is shown to use continuous medication for regulation of his psychiatric symptoms which the evidence above demonstrates result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  As such, a 10 percent disability rating is warranted during this period. 

As noted, in January 2010, the Veteran reported that he found use of antidepressant medication helpful, but indicated that he had not taken it for 5 to 6 weeks prior.  Giving the Veteran the benefit of the doubt, the Board finds that this demonstrates the use of continuous medication for PTSD symptomatology.  

At times, the evidence has demonstrated psychiatric symptoms to include depression, hypervigilance, avoidance, intrusive thoughts and sleep disturbance.  The evidence has not, however, demonstrated that any of the Veteran's symptoms have caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In fact, the Veteran is regularly shown to have felt supported by his family and to have regular employment.  Although he frequently stated that he found it difficult to review claims files pertaining to veteran's accounts of PTSD during the course of his employment, he found it to be important.  There is no evidence or suggestion that the Veteran ever missed work due to his psychiatric symptoms, nor does the fact that the Veteran found his job to be difficult at times reflect decreased productivity due to his symptoms.  Indeed, it was noted that the Veteran began employment at VA two to five years prior.  The Veteran reported that his symptoms had decreased substantially due to use of medication and psychotherapy.  At no time during this period are the Veteran's PTSD symptoms shown to diminish his ability to perform the duties of his employment.  

Although the Veteran did admit to occasional fleeting passive suicidal ideations approximately once per month, he always cited his family as a protective factor and he never admitted to having any active intent or plan.  While he did state that he had thoughts of running his car into a barrier, in January 2010, he clarified that such thoughts occurred in 2003 or 2004.  Indeed, the Veteran was never found to be a danger to himself or others during this time during mental status examinations in the course of treatment.  

Moreover, GAF scores assigned from September 28, 2009 to February 8, 2010, ranged from 56 at worst on one occasion in January 2010, to 70 at best on one occasion in October 2009, and generally ranged from 60 to 65 on all other occasions.  The Board notes that this is a substantial range, where the highest score provided describes symptoms which are transient and expectable to psychosocial stressors and the lowest score describes symptoms which are considered moderate and describe moderate difficulty in social, occupational or school functioning.  Given that the Veteran's reported stressors included working full-time, taking a "full load" of graduate classes, and parenthood, and his report that he felt like he was unable to manage those tasks well, the evidence during this time suggests that decrease in work efficiency and ability to perform occupational tasks occurred only during periods of significant stress.  

The evidence does not demonstrate that the Veteran's psychiatric symptoms have resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Thus, while the Board finds that a 10 percent disability evaluation is appropriate, a higher disability rating is not, when considering the totality of the evidence pertaining to the period from September 28, 2009 to February 8, 2010.  

Entitlement to an initial rating in excess of 30 percent from February 9, 2010 to October 11, 2011

From February 9, 2010 to October 11, 2011, mental status examinations generally showed that the Veteran appeared appropriately dressed and well groomed with good eye contact and normal psychomotor activity.  His speech was of normal rate, loudness, and structure.  His mood was anxious/depressed and his affect was appropriate and mood congruent.  His thought process was linear and logical and his thought content was negative for current suicidal/homicidal ideation, thoughts of violence, and overt delusions.  He was oriented to person, place, and time and recent and remote memory appeared intact.  His attention span was good and abstraction appeared normal.  

In February 2010, VA treatment notes showed that the Veteran reported that he was doing better.  He reported a significant decrease in negative thoughts, intrusive thoughts, and irritability, which he attributed to his use of medication.  He denied any suicidal/homicidal thoughts and reported having such thoughts prior to taking medication, however, they were much improved and he was able to relax.  He usually felt on guard and emotionally numb which he indicated was affecting his relationships with is wife and son.  He was able to deal with PTSD claims at work but it triggered symptoms.  He reportedly felt sad about the loss of relationships when dealing with acute symptoms and he hoped that they would improve over time.  His insight was noted to be poor without explanation.  His GAF score was 65.  Subsequently, the Veteran reported feeling somewhat anxious about attending an upcoming funeral of his wife's family member.  He spoke of waking every morning to thoughts about events during his deployment which left him feeling sad, anxious, angry, and guilty.  He was able to talk about a particularly stressful experience during deployment and describe his current state of emotions.  He felt relief in doing so and stated that he would continue discussing his deployment during counseling.  Insight and judgment were intact.  His GAF score was 62. 

Later in February 2010, the Veteran reported feeling significantly better relative to when he first started taking medication and beginning therapy.  He reported "more sunny days," less traumatic thoughts, and memories (decreased duration as well).  His wife had commented that he is less angry and seems to have more episodes of brighter mood.  He completed the monthly measure of PTSD (PCL-C) and noted a significant reduction in symptoms compared to last administration (scored 30 v. 52 one month prior).  He indicated that he felt more ready to reengage in previously enjoyed activities such as working out and reaching out to old friends.  He spoke of a few old friends, visiting his goddaughter and going to a friend's restaurant.  He was assessed with a GAF score of 62.  

In March 2010, a psychiatry note showed that the Veteran was reportedly doing okay.  He reported a significant decrease in negative thoughts, intrusive thoughts, and irritability.  He denied any suicidal/homicidal ideations or psychotic symptoms.  He said that he was able to relax and deal with VA claims although they continued to trigger his symptoms.  He was able to tolerate anxiety provoking situations better.  His sleep quality was better but not optimal.  Again, his insight was described as poor without explanation.  During a psychotherapy session, however, the Veteran reported continued improvements in mood and reductions in overall anxiety, intrusive thoughts/memories, and physiological/emotional reactivity to combat reminders.  He was less irritable with fewer anger outbursts.  He reported increased comfort and less anxiety about attending a parade during the upcoming weekend.  He exercised to manage stress reduction and felt overall less stress despite no change in his stressors (work/school/parenting).  He was able to describe in more detail the timing of traumatic events during deployment and felt relieved doing so although he talking acknowledged feeling numb, nauseated, and exhausted.  Insight and judgment were intact.  His assigned GAF score was 62.  

In April 2010, the Veteran reported that he was doing really well until his symptoms were exacerbated approximately 2 weeks prior when the Secretary of VA visited his place of employment.  His symptoms included awakening due to nightmares, poor quality sleep, irritability, social withdrawal, and some increased in alcohol use (one or two beers a night v. a week).  He was still able to better tolerate some anxiety provoking situations and he was working on weight loss.  His affect was relatively restricted due to anxiety, but not labile.  Insight was described as poor.   

In May 2010, a VA psychiatry note showed that use of sleep medication was beneficial despite a temporary increase in nightmares that improved after a few weeks.  The Veteran reportedly finished his masters' degree and he was planning to obtain a doctorate degree.  He was also anticipating a change in his work and he stated that he may not need to deal with claims as much.  Insight continued to be described as poor, yet the psychiatrist diagnosed "PTSD and major depressive disorder - improving."  During a psychotherapy session, the Veteran reported feeling considerably better over the past few months with renewed energy, motivation, and interest in previously enjoyed activities such as spending time with his son and wife, doing yard work, playing soccer, and riding his bike.  He planned to apply to doctoral programs in law and policy, or human rights advocacy.  He did report some intrusive thoughts/memories related to combat trauma but stated that he had been able to weather them much better than before.  Despite his progress, he stated that "I can't get better fast enough."  He continued to have sleep problems.  Insight and judgment were good.  The psychologist diagnosed PTSD (now subthreshold levels) and depressive disorder secondary to PTSD in partial remission and assessed a GAF score of 67.  

In June 2010, the Veteran's representative presented testimony at a Videoconference hearing before the undersigned.  Despite notes suggestive of the Veteran's progress in coping with his diagnosed PTSD and depressive disorder, the representative stated that in his opinion, the Veteran was not in any mental capacity to join the hearing.  He testified that all psychiatric symptoms must be considered in the Veteran's assigned disability evaluation for a psychiatric disorder.  He asserted that the Veteran's PTSD and depressive disorder warrants a 50 percent evaluation given that the Veteran was medicated for a depressed mood, anxiety, weekly panic attacks, chronic sleep disorder of sleep apnea and short-term memory loss.   

In an August 2010 statement, the Veteran apologized for his inability to attend the June 2010 hearing and stated that a lot of issues come up every time he has to discuss this claim.  He stated that he was told to appear for the hearing 5 hours prior to the time that the hearing was scheduled and that he was unable to sit and wait for that long.  He stated that his PTSD impacts his occupation in that when reading PTSD claims, he becomes drained.  He stated that his anger and anxiety attacks diminish his ability to advance in his current occupation and he stated that his therapist has indicated that rating disability claims may not be in his best interest given his psychiatric issues.  

Non-psychiatric VA treatment records during this period show that in September 2010, the Veteran sustained a knee injury while playing in a soccer game.  In February 2011, he reported current employment at VBA and stated that he enjoyed his work.  It was noted that mental health treatment records showed that he was taking medication for anxiety/depression/PTSD in the past, but he was no longer taking it at the time of his February 2011 appointment.  In June 2011, the Veteran reportedly did some construction work a few weeks prior and it was noted that he lead "an active lifestyle."  A review of symptoms was negative for any psychiatric symptoms.  Despite reportedly having no friends, it was noted that a friend drove him to the VA facility for treatment.  In August 2011, it was noted that the Veteran still was not taking medication for PTSD/depression/anxiety, and he had no plans for follow-up at that time.  

During an August 2011 audiological examination, the Veteran reported that his usual occupation was a supervisor at a VARO since two to five years prior, and he denied any lost time from work during the twelve months prior to that examination.  During August 2011 emergency treatment for leg numbness, the Veteran denied any feelings of wanting to harm himself or others.  No use of psychiatric medications was noted, however, the Veteran was advised to stop drinking alcohol.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from February 9, 2010 to October 11, 2011, the Veteran's psychiatric symptomatology is appropriately evaluated as 30 percent disabling, and it does not more nearly approximate the rating criteria in excess of a 30 percent disability rating at any time. 

During this period, the Veteran's psychiatric disability is shown to have been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As such, a 30 percent disability rating is warranted during this period. 

GAF scores assigned during this period ranged from 62 at worst to 67 at best, which is reflective of some mild symptoms, but generally functioning pretty well, and having some meaningful interpersonal relationships.  Treatment records during this time do not show that Veteran's acquired psychiatric disability has resulted in occupational and social impairment with reduced reliability and productivity, nor have the majority or severity of the symptoms indicated under the criteria for the next-higher 50 percent rating been manifested during this time.  Indeed, the following symptoms were not shown during this time: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); and impaired abstract thinking.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Although the Veteran's insight was described as poor or impaired at times during this period and he did report periods of increased alcohol intake during times of increased stress, his insight was described as intact or good on just as many occasions.  Moreover, the psychiatrist who found that his insight was impaired simultaneously noted improvement in the Veteran's symptomatology, and in their diagnoses of PTSD and major depressive disorder, indicated that such conditions were improving.  Similarly, during a psychotherapy session, that same month, a psychologist diagnosed "PTSD (now subthreshold levels) and depressive disorder secondary to PTSD in partial remission."  Moreover, the Veteran frequently reported improvement in his symptoms, to include decreased duration and severity of his psychiatric symptoms in February 2010.  In March 2010, irritability and angry outbursts were reportedly fewer in frequency and lesser in severity.  

Regarding social functioning, the Veteran did complain in February 2010 that his psychiatric symptoms were beginning to affect his relationships with his wife and son.  He also felt sad about the loss of relationships when dealing with acute psychiatric symptoms.  In April 2010, his symptoms included social withdrawal and some increased alcohol use.  Nevertheless, the Veteran subsequently reported in April 2010, despite recent exacerbation of his psychiatric symptoms, that he was still able to better tolerate some anxiety provoking symptoms.  Moreover, in May 2010, he stated that over the past few months, he experienced a renewed energy, motivation, and interest in previously enjoyed activities such as spending time with his wife, son, and god daughter, and reaching out to old friends.  He subsequently reported that he was able to weather his intrusive thoughts/memories better than before.  Additionally, non psychiatric VA treatment notes show that the Veteran reportedly lead an active lifestyle, to include working and playing in soccer games.

Regarding occupational and school functioning, despite frequent reports that review of other veteran's claims for PTSD continued to trigger his own psychiatric symptoms, in March 2010, the Veteran stated that he was able to relax and deal with review of those claims.  He also reported overall less stress despite lack of any change in his stressors, to include work.  In May 2010, he reported completion of his maters program with a 3.7 GPA and he planned to apply for doctorate programs.  In February 2011, a non psychiatric treatment record showed reported employment in a supervisory position at a VARO which he reportedly enjoyed.  During an August 2011 VA audiology examination, any lost time from work during the last 12 months was denied, an during a September 2011 VA spine examination, he reported being prescribed bed rest for at least 1 week but less than 2 weeks during the 12 months prior to that examination.  Thus, there is no indication that the Veteran has missed work, and if he did, there is no suggestion that it was due to psychiatric symptoms.  

Thus, it appears that from February 9, 2010 to October 11, 2011, the Veteran's psychiatric disability generally improved.  This is evidenced by the fact that psychiatric and non psychiatric treatment records show improvement in both the frequency and severity of his psychiatric symptoms from February to May 2010, and that he apparently discontinued psychiatric treatment and medication through October 2011.  During the time that he was not seeking psychiatric treatment and taking medication, he reported that he enjoyed work and that he had an active lifestyle.  

The Board acknowledges the June 2010 statement of the representative that the Veteran "was not in any mental capacity to attend the scheduled Videoconference hearing," and that the Veteran's constant need for medication due to psychiatric symptoms of depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, and short-term memory loss, warranted a 50 percent evaluation.  The Board also acknowledges the Veteran's August 2010 statement indicating that a lot of issues come up every time that he has to discuss this claim, and his report that his psychiatric disability is detrimental to his occupational functioning and his ability to advance occupationally.  However, representative's June 2010 statement, and the Veteran's August 2010 statement, are generally unsupported by the objective and contemporaneous medical evidence of record and the Veteran's subjective reports noted therein.  Indeed, subsequent evidence of record shows that the Veteran was employed in a supervisory role, and he frequently mentioned expected changes in his occupational duties without any indication that they were associated with discipline or negativity resulting from his psychiatric symptoms.  

While not every symptom, or even the majority of symptoms, listed under the rating criteria for a specific evaluation needs to be present, the totality of the evidence reflects that the majority and severity of the symptoms suggested for the assignment of a 50 percent evaluation for the Veteran's psychiatric disability have not been present.  Moreover, totality of the evidence does not indicate that the limited symptoms reported were of severity sufficient for the assignment of a 50 percent evaluation in and of themselves and they did not impact his social and occupational functioning such that a higher rating is more nearly approximated.  Indeed, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity.  In this regard, the Veteran has not submitted any evidence indicating that his reliability and productivity had been reduced and the evidence as a whole is not indicative of such.  

The Board concludes that from February 9, 2009 to October 11, 2011, the Veteran's acquired psychiatric disability, to include PTSD, has been adequately addressed by the 30 percent evaluation previously assigned under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Thus, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent at any time from February 9, 2009 to October 11, 2011.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Entitlement to an increased initial rating in excess of 70 percent from October 12, 2011 to February 14, 2012

In October 2011, the Veteran was afforded a VA PTSD examination.  He stated that since his most recent psychiatric examination, things had been hard and had started to realize that he has a problem.  He stated that mental health treatment received in the past was beneficial, however, he stopped due to concerns about its impact on his occupational position.  The Veteran complained of the following psychiatric symptoms: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; flattened affect; passive suicidal thoughts without active plan or intent; flattened affect; low energy with disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work-like setting; and an inability to establish and maintain effective relationships.  Additional symptoms included passive death thoughts; nightmares; intrusive thoughts; hypervigilance; startle response; irritability; avoidance of crowds and feeling uneasy around others; feeling emotionally numb and detached; loss of interest in previously enjoyed activities; diminished ability to concentrate and keep track of things and needing to ask for reminders; difficulty controlling irritability a lot of the time and feeling like he is ready to hit someone when he does not want to; depressed mood more often than not; and loss of interest in almost all activities.  The Veteran denied any legal involvement and he reportedly drank two or three times per month with increased alcohol intake when feeling stressed.  He denied any negative experiences or consequences due to alcohol use.  

Socially, the Veteran remained married to his wife of four years.  Their relationship was okay but it had reportedly been rough the entire time due to arguments over his tendency to self-isolate and his uneasiness in crowds which reportedly prohibited his attendance in watching his wife's road racing competitions due to feeling nervous, anxious, and unsafe in crowds.  His relationship with his four year old son was okay but the Veteran found it hard to connect with him.  He rarely wanted to spend time with his wife and son and had trouble finding an interest with them due to his preference to be alone.  He felt very distressed by his lack of interest and connection with his wife and son.  Although the Veteran did have friends, he rarely spent time with them since they stopped inviting him to functions because he often cancelled.  He described feeling emotionally numb and detached from others, including his family members.  

Occupationally, the Veteran completed his masters' degree in public administration and earned a GPA of 3.75.  He was interested in obtaining a doctoral degree and indicated that school kept him busy which was motivation to continue his education.  He reported full-time employment at a VARO since four years prior with primary responsibilities of training new employees and quality management.  He reportedly missed at least 1 day of work per month due to psychiatric symptoms and reduced effectiveness and efficacy due to such symptoms.  He reportedly had to set reminders on his phone, computer, and in writing, to complete assignments.  During meetings he reportedly becomes overly emotional which impacts his ability to attend and to remain in attendance during meetings.  

The October 2011 VA examiner diagnosed PTSD and depressive disorder not otherwise specified and assessed a GAF score of 50 in light of the Veteran's symptoms and overall impairment of functioning.  The examiner stated that it is not possible to differentiate between what potion of each symptom is associated with each diagnosis and found that the Veteran's depressive symptoms appear to be secondary to PTSD.  The Veteran's level of occupational and social impairment with regards to all mental diagnoses was best described by the examiner as occupational and social impairment with reduced reliability and productivity.  The examiner opined that the severity of the Veteran's psychiatric symptoms had worsened since the most recent VA examination and had negatively impacted his overall functioning.  This was supported by the Veteran's experiencing of nightmares and intrusive thoughts on a near daily basis, and his continued avoidance of talking about traumatic events or engaging in most social activities.  The examiner noted continued persistent arousal and depressive symptoms which appeared to be secondary to PTSD.  The Veteran indicated that his symptoms impacted his social, interpersonal, and occupational functioning.  

In January 2012, the Veteran requested to restart psychiatric medication due to some increased depression, some sleep problems, and passive suicidal ideation without any active plan or intent.  He was reportedly unsure if he was paranoid and reported lots of problems at work that caused him to become hypervigilent and anxious and brought back a lot of old feelings of being guarded like he was during service.  For instance, he reportedly avoided the same route home each night.  He reportedly tried making an appointment at his local Vet Center but kept forgetting them.  He felt like he was in danger but stated that he was usually able to reality test himself.  He reported concerned with privacy issues at VA and stated that while he does trust people, he did not want his treatment information to be known by those who he works with.  He stated that his psychiatric disability had significantly improved in the past with use of a certain medication and he requested to resume taking that medication.  He denied thoughts of harming himself or others, auditory/visual hallucinations, and paranoia.  

Mental status examination in January 2012 revealed normal psychomotor activity and speech, an okay mood, euthymic affect, linear and goal directed thought processes, no suicidal or homicidal ideation, no hallucinations or evidence of a formal thought disorder, no ruminations or obsessional ideation, intact memory, and appropriate insight and judgment.   

In February 2012, the Veteran was afforded an additional VA psychiatric examination.  He stated that since the October 2011 examination, his psychiatric symptoms, particularly panic attacks and irritability, negatively affected his relationships with his wife and son and feelings of panic, general anxiety, anger, and intrusive thoughts had increased in severity and frequency.  He cited the following three examples of increased symptomatology: (1) upon seeing a man enter his workplace with a backpack, he pictured him with blood coming from his ear and it was reminiscent of scenes during service; (2) he frequently changed his driving route to and from work just like he did during service, and; (3) when an individual came to the front door of his home, he grabbed a knife for protection.  

The February 2012 examiner noted the following psychiatric symptoms: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; difficulty understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work-like setting; inability to establish and maintain effective relationships; and suicidal ideation.  Current treatment included antidepressant medication and it was noted that panic attacks two weeks prior caused him to seek VA psychiatric treatment where he was evaluated, given medication, and released.  Relevant legal and behavioral history was denied but the Veteran reportedly drank alcohol "a little more often to take the edge off" (i.e., two glasses of wine four times per week). 

Occupationally, the Veteran was a supervisor at a VARO, a position that he had held since four years prior.  Psychiatric symptoms had reportedly affected his occupational performance to the point that he was considering applying for mental health leave.  Educationally, the Veteran received his maters degree in public health in 2010 and going to school and writing papers reportedly helped him deal with his symptoms because his mind was occupied with school and not traumatic events during service.  Socially, the Veteran reported that he "stays to himself" at family functions and that he has few friends.  

The only psychiatric disorder diagnosed during the February 2012 examination was PTSD. The Veteran was assessed with a GAF score of 60.  The examiner opined that the Veteran's PTSD symptomatology had worsened since the October 2011 examination and found that his level of occupational and social impairment due to PTSD was best described as occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation normal.  

A February 2012 VA treatment note indicates that the Veteran decided not to continue VA psychiatric treatment due to being uncomfortable about his VA colleagues and supervisors having access to his medical records.  He was reportedly doing well but stated that a violent incident at work in November 2011, which he was not directly involved in but had to testify for, resulted in significantly increased anxiety, hypervigilance, and in his becoming more easily angered since that time.  Reported psychiatric symptoms included frequent panic attacks, flashbacks for a few seconds in duration where he sees people trying to blow themselves or his place of employment up, disturbed sleep, and taking increased time off of work.  He endorsed passive suicidal ideations without any active plan or intent and stated that suicide was against his religion.  He remained married to his wife with who he had a four year old son with and they were expecting their second child in July 2012.  He reported use of antidepressant medication with some improvement.  Mental status examination was negative for any overt delusions, perceptual disturbances, memory or attention disturbances, and abstraction appeared normal.  Insight was descried as poor.  The Veteran was diagnosed with PTSD and major depressive disorder and a GAF score of 54 was assessed.   

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from October 12, 2011 to February 14, 2012, the Veteran's psychiatric symptomatology is generously evaluated as 70 percent disabling, and it does not more nearly approximate the rating criteria in excess of a 70 percent evaluation at any time during this period.  Indeed, neither the October 2011, nor the February 2012 VA examiners found that the Veteran was totally occupationally and social impaired.  The October 2011 examiner described the Veteran's occupational and social functioning as impaired with reduced reliability and productivity.  The February 2012 examiner described his occupational and social functioning as impaired with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  Such descriptions of the Veteran's occupational and social functioning are reflective of disability evaluations ranging from 30 to 50 percent as opposed to the 70 percent evaluation currently assigned during this period.  

The Board finds that at worst, the evidence dating from October 12, 2011 to February 14, 2012, demonstrates that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, the 70 percent disability rating currently assigned during this period is appropriate.  

GAF scores assigned during this time ranged from 50 at worst to 60 at best, which are reflective of symptoms that are mild to serious in degree and do not reflect total occupational and social impairment or the presence of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment.  Indeed, treatment records and psychiatric examinations during this time do not show that Veteran's psychiatric disability has resulted in total occupational and social impairment, nor have any of the symptoms or the severity of symptoms under the criteria for the next-higher 100 percent rating been manifested at any time.  Indeed, treatment records and examination reports are entirely negative for symptoms of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to place or time, or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Regarding the Veteran's occupational functioning during this period, the Veteran remained employed full-time at a VARO where he worked in a supervisory position training other employees and performing quality review.  Although he reported an incident in November 2011 that resulted in an exacerbation of his psychiatric symptoms, and he described becoming overly emotional during work meetings which reportedly impacted his ability to attend and remain in meetings, he never indicated, nor does the evidence otherwise suggest, that his psychiatric symptoms, even during a time of exacerbation, resulted in a total inability to perform his occupational tasks and duties.  Rather, he reported the need for frequent reminders to accomplish his occupational tasks and duties and he reportedly missed work approximately one day per month due to psychiatric symptoms.  While the evidence does show occupational impairment, in certainly is not reflective of total occupational impairment.  

Regarding the Veteran's social functioning during this period, although the October 2011 VA examiner stated that his psychiatric disability resulted in an inability to establish and maintain effective relationships, the totality of the evidence during this time again reflects that he remained employed full-time in a supervisory position where he trained others and performed quality review.  The Veteran's successful maintenance of supervisory employment, which presumably puts him in frequent contact with other employees, is not reflective of total social impairment.  Moreover, although the Veteran has reported strained relationships with his family and others, and social isolation due to psychiatric symptoms, he did report that he had friends who he rarely but did spend time with, and he reported an okay but strained relationship with his wife of a number of years with whom he was expecting his second child.  While the evidence is reflective of deficiencies in the Veteran's social relations, they are not reflective of total social impairment.  

The Board acknowledges the Veteran's recurrence of passive suicidal ideations and his reported feelings of wanting to hit someone during times of anger.  Again however, he consistently denied any active intent or plan regarding suicidal and aggressive ideations and he was consistently found to not be a danger to himself or others on examinations and during psychiatric treatment.  Similarly, although he reported flashbacks with visions of people attempting to blow themselves or his workplace up, mental status examinations were consistently negative for any evidence of persistent delusions or hallucinations.  Additionally, treatment records and examination reports routinely showed that he appeared casually dressed and neatly groomed.  Although he indicated that he needed frequent reminders to complete work-related tasks, there is no indication or suggestion that he was intermittently unable to perform his activities of daily living.  Even considering the presence of the aforementioned symptoms and complaints, there is simply no evidence that they result in total occupational and social impairment at any time.  

The Board acknowledges the Veteran's frequent statements of record throughout all three periods addressed in this decision, indicating that it is difficult for him to seek psychiatric treatment at VA, given that VA is also his employer, due to fear of lack of protection of his privacy and negative repercussions pertaining to his occupation and security clearance.  However, he has not indicated, nor does the evidence suggest, that he sought private psychiatric treatment for the disability currently on appeal at any time since September 28, 2009.  Thus, the evaluations previously assigned and confirmed herein are based on the evidence of record, to include the professional opinions of the VA psychiatrists and psychologists who have treated and examined the Veteran and his psychiatric disability on appeal.

In summary, the preponderance of the evidence of record demonstrates that the Veteran's psychiatric symptoms during the respective periods addressed herein, do not reflect occupational or social impairment reflective of the assignment of initial disability evaluations in excess of 10 percent from September 28, 2009 to February 8, 2010, 30 percent from February 9, 2010 to October 11, 2011, and 70 percent from October 12, 2011 to February 14, 2012.  Such conclusions are consistent with the GAF scores assigned throughout each period as discussed.  Moreover, the symptomatology described during each period is more consistent with the criteria for the 10 percent, 30 percent, and 70 percent ratings currently assigned than with higher ratings.  Accordingly, the Board finds that the currently assigned evaluations of 10 percent from September 28, 2009 to February 8, 2010, 30 percent from February 9, 2010 to October 11, 2011, and 70 percent from October 12, 2011 to February 14, 2012, are appropriate, and at times, appear to be generous.  

The Board has also considered whether the Veteran's acquired psychiatric disorder, to include PTSD, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Board concludes that the medical findings and contemporaneous treatment records are of greater probative value than the Veteran's and his representative's allegations regarding the severity of his acquired psychiatric disorder, to include PTSD.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the preponderance of the evidence is against the claim for initial evaluations in excess those assigned.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria for initial disability rating in excess of those outlined herein at any time, the preponderance of the evidence is against the claim and initial evaluations in excess of 10 percent from September 28, 2009 to February 8, 2010, 30 percent from February 9, 2010 to October 11, 2011, and 70 percent from October 12, 2011 to February 14, 2012, for an acquired psychiatric disorder, to include PTSD, is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to initial evaluations in excess of 10 percent from September 28, 2009 to February 8, 2010, 30 percent from February 9, 2010 to October 11, 2011, and 70 percent from October 12, 2011 to February 14, 2012, for an acquired psychiatric disorder, to include PTSD, is denied.  


REMAND

In an April 2012 statement, the Veteran indicated that on Tuesday, April 24, 2012, he suffered a panic attack for which he sought emergency treatment at the Providence VAMC, where he was prescribed additional medication for his psychiatric disability.  He further stated that during the last three months, he had been calling into work sick more frequently.  

The Veteran was last afforded a VA examination in February 2012, and the last available treatment record is dated February 14, 2012.  Given that new evidence may show that the acquired psychiatric disability, to include PTSD, may have increased in severity, a new examination is in order.  See 38 C.F.R. § 3.326 (2011) (where there is a claim for disability compensation but medical evidence accompanying the claim is not adequate for rating purposes, a Department of Veterans Affairs examination will be authorized).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any pertinent treatment records dating since February 14, 2012, which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, they must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  If and only if newly obtained evidence indicates that the Veteran's acquired psychiatric disorder, to include PTSD, has worsened since the February 2011 examination, the AMC/RO should schedule the Veteran for a new psychiatric examination with a psychiatrist.  The claims folder, to include any relevant records contained in Virtual VA, must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest Automated Medical Information Exchange worksheets for posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his posttraumatic stress disorder.  The examiner must provide an opinion concerning the degree of social and industrial impairment resulting from posttraumatic stress disorder alone, to include whether posttraumatic stress disorder alone renders him unemployable.  It appellant remains employed, that too should be noted.

A full rationale must be provided for any opinion offered, with a complete discussion of the evidence of record.  A global assessment of functioning score should be provided for posttraumatic stress disorder, with an explanation of the significance of the score assigned.  A written rationale for all opinions expressed must be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

4.  The AMC/RO must review any medical examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  Thereafter, the RO must readjudicate that claim for an increased initial rating for PTSD in excess of 70 percent since February 15, 2012.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


